Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                             Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are not persuasive. Applicant argues that cited references failed to disclose wherein the main  terminal comprises  a first display displaying the content; a first controller controlling transmission/reception with the subsidiary  terminals; the first controller storing device specific ID information of the plurality of the subsidiary terminals, and storing a plurality of information for identifying the content associated with the device specific ID information of the subsidiary terminal, the plurality of information being used by the first controller to determine one of the subsidiary terminals to which the content is transmitted.

However, Imada et al show in fig.3 a receiving unit 30 representing a set top box  and that receiving is connected to a television receiver 40 having a display 40a for displaying video content received from the set top box 30 and the television receiver 40 could be incorporated  into the set top box 30 as a design choice(0021;0023).

And Yuasa et al  show in fig.1 and fig.2 having a controller 104 for controlling the functions or operations of the device 202 and the controller is able to divide or separate the data received by the information receiver 103 into a first information data and second information data(0029;0035;0046-0048).



Based on that information, the cited references were combined properly to meet the limitations of the claims. And the rejection is considered to be reasonable and acceptable. Applicant filed a TD to overcome the double patenting rejection. This action is made final.
                                                            Claims rejections-35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imada (US.Pub.NO. 20050155078) et al in view of Yuasa et al, (US.Pub.NO. 20010019326) and Lee(US.Pub.No.20050221826) and Reichman(US.Pub.No.20070208789).



a plurality of subsidiary terminals(see fig.3, elements 70 and 40; the bidirectional remote controller 70 is constructed to be capable of receiving a content 13 exclusively used for remote controller transmitted from a remote-controller transceiver,0061; The television receiver 40 and the bidirectional remote controller 50 display the received contents on the respective displays 40A, 50A.,0031; see fig.3, element 40, a television receiver, 0021 ); 

 a first display displaying the content(see fig.3, element 40, a television receiver, 0021); and

wherein the plurality of subsidiary  terminals comprise: a second display displaying the content(see fig.3, element 50A; the bidirectional remote controller 50 includes a display 50A,0023).

  But did not explicitly disclose wherein the main  terminal comprises: a storage storing the content; a first controller controlling transmission/reception with the subsidiary  terminals, the first controller storing device specific ID information of the plurality of the subsidiary terminals, and storing a plurality of information for identifying the content associated with the device specific ID information of the subsidiary terminal, the plurality of information being used by the first controller to determine one of the subsidiary terminals to which the content is transmitted; and a second controller controlling transmission/reception with the 

However, Yuasa et al disclose  wherein the main  terminal comprises: a storage storing the content; a first controller controlling transmission/reception with the subsidiary  terminals(see fig.1 and fig.2 where there are a controller 104 for controlling the operation of the device 202 and a memory 105 for storing content or data; ; information controller 104 separates the data received by information receiver 103 into the first-information data and the second-information data and sorts the first- and second-information data out for the first- and second-information memories 105 and 107, respectively,0029; information receiver 103 receives the data set forth above, and information controller 104 sorts each information out and controls the first- and second-information memories 105 and 107 to store TV program data and advertisement data, respectively, and the first- and second-information display units 106 and 108 to display the TV program and the advertisement, respectively,0035;0043;0046-0048; for example, of the two display units the second-information display unit 108 having a reduced size 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Yuasa to modify Imada by storing content in the main receiver for the purpose of allowing users to access contents from local memory.

And Lee et al disclose a second controller controlling transmission/reception with the main  terminal(see fig.1 with RF processor 14 and the controller 10 for receiving and outputting down-converted data; a controller 10 performs a general control operation for a mobile communication terminal and preferably includes a modem chip. A Radio Frequency (RF) processor 14 controlled by the controller 10 down-converts frequency bands of signals received from a network through radio channels of predetermined frequency bands by means of an antenna 12. Further, the RF processor 14 distinguishes the types of signals, and outputs the signals to the controller 10, 0026).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Lee to modify Imada and Yuasa by providing a RF-processor to the second content receiver for the purpose of improving capability of the system.

And Reichman et al disclose  the first controller storing device specific ID information of the plurality of the subsidiary terminals, and storing a plurality of information for identifying the  the user credentials and device identifier are used to provide a single sign on for the user associated with the account. The network convergence application 208 utilizes the user credentials and device identifiers in the network convergence service account to route a sign on request from respective devices to authentication server 204,0047 ,0064;0073 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Reichman to modify Imada and Yuasa  and Lee by using device identifier and authentication technique for the purpose of providing contents to the users according to access levels.

Regarding claim 3, Imada and Yuasa and Reichman et al did not explicitly disclose wherein the main  terminal includes a converter down-converting the content and transmits the down-converted content to the subsidiary  terminal.

However, Lee et al disclose wherein the main  terminal includes a converter down-converting the content and transmits the down-converted content to the subsidiary  terminal(a controller 10 performs a general control operation for a mobile communication terminal and preferably includes a modem chip. A Radio Frequency (RF) processor 14 controlled by the controller 10 down-converts frequency bands of signals received from a network through radio channels of predetermined frequency bands by means of an antenna 12. Further, the RF processor 14 distinguishes the types of signals, and outputs the signals to the controller 10, 0026).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teaching of Lee to modify Imada and Yuasa  and Reichman by providing a RF-processor to the second content receiver for the purpose of processing down-converted data accordingly.

Regarding claim 4, Imada et al disclose wherein the main terminal includes a network interface and acquires the content from an external server via the network interface(see fig3, element 10A; a CATV system transmission line 10A,0021;0029;0052).
                                                                 Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425